Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III and Specie B, corresponding claims 1 and 4-8 in the reply filed on 06/09/2022 is acknowledged.  The traversal is on two grounds that 
A. Unity of Invention is as set forth in the remarks, page 2; this argument is acknowledged but this is not found persuasive because per PCT Rule 13.1 “Unity of Invention” and Rule 13.2 “Special technical features”. and 13.2, MPEP 1893.03 (d) “Unity of Invention” and MPEP Appendix Al, Annex B “UNITY OF INVENTION”, Section (C) “Independent and Dependent Claims”, Sub-section (ii) “If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation”.  Thus, claim 1 is deemed to have no special technical feature or a well-known feature and thus does not bind the groups I-VI  together (see the groups in the office action mailed on 04/11/2022). 
 Applicant is required to elect one of the special technical features or groups. If claim 1 is later determined to be allowable (thus having a special technical feature), the restriction will be withdrawn and all claims fully dependent therefrom will be rejoined. Therefore, the restriction is proper.
B. Species Election is set forth in the remarks, pages 2-3; this is not found persuasive because the species A-C and sub-Species a-c are clearly distinct from each other, for example,
Species A, Figure 2 shows a method schematic that has a step of “pressing in a perforation tool until depth T2 is reached and creating a predetermined breaking point”.
Species B, Figure 3 shows a method schematic that has a step of “pressing in a perforation tool until depth T2 is reached or until contact with metallic part of the shielding foil is detected”.
Species C, Figure 4 shows a method schematic that has steps of “pressing in a perforation tool until depth T2 is reached or until contact with metallic part of the shielding foil is detected”,  “rotating the perforation tool by an angle α”, and two steps of “putting back the perforation tool”.
Sub-Species a, for an example, Figures 6-7 shows two gears (2-3) and two deflector rolls (5-6);
Sub-Species b, for an example, Figure 9 shows 4 deflector rolls (31a-d) and 3 gears (2-4); and 
Sub-Species c, for an example, Figure 11 shows two gears without deflector roll.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. thus, the restriction is proper and Applicant has elected the Species B (the method in Figure 3) and sub-Species a (Figures 5-7) for examination.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one radially adjustable perforation tool in claims 1 and 4-8 (are the blades 23 used to perforate the shielding foil?) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the specification discloses 15 figures, but this Application shows only  replacement sheet of Figures 3-4; where are the other figures? (please note that the WIP application shows 15 figures, but this Application shows only Figures 2-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In this case, the abstract appears more 150 words and having many paragraphs. Appropriate correction is required.
The lengthy specification (31 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-24 (including withdrawn claims) are objected to because of the following informalities:
Claim 1, “Method” should read –A method—and other claims 2-24 “Method” should read –The method--.  Appropriate correction is required.
Claim 1, the references “a, b, c, d” should be deleted and line 13 “step a.” should be --the step of creating the incision--;
Claim 8 “step b.” should be –the step of creating the predetermined breaking point--. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 4 limitation “means for detection of…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the steps a and b fails to comply with the written description requirement. First, step a requires a cutting feature (rotary blades, the specification, page 3) to create an incision.
Step b requires at least one radially adjustable perforation tool to create a predetermined breaking point.
Reading the specification, page 17 “the perforation tool is a blade of the stripping apparatus used in step a.” The present disclosure does not describe any structure that permits a blade can be used to cut and perforate. Looking the figures and specification do not sufficiently identify how the function is performed or result is achieved, cut and perforated.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as being dependent from the rejected parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the step of creating an incision of a first depth in the insulating sheath of claim 1, but it is not clear how and what to create the incision. See https://www.dictionary.com/browse/incision that is a cutting into something, but as the step is written, it is not clear how and what the insulating sheath is cut.
Claim 1, lines 2-3 recites “which cable has, going out from the longitudinal axis outward,…” unclear what  is being claimed.
Claim 1 step of “creating a predetermined breaking point…at least one radially adjustable perforation tool” is unclear and confusing. First, the step a, requires at least one blade to create the incision, but it is not claimed (see 112 issue above) and step b requires to have at least one radially adjustable perforation tool.
Reading at the specification, page 17 “the perforation tool is a blade…used in the step a”. It is unclear because what structure of a blade can be used to cut, radially adjust, and perforate to perform the steps a and b.
Also, as claim 1 is written, it is unclear whether these steps can be performed by manually operating or a controller or an automatically device. Clarification is required.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al (US 2016/0322792) hereinafter Dober in view of Numazawa et al (US 2020/0076174) hereinafter Numazawa.
Regarding claim 1, as best understood, Dober teaches a method for removing a shielding foil (20) of an electrical cable (10) with a longitudinal axis (Figure 8), which has at least one inner conductor (11), a dielectric, the shielding foil (20) and an insulating sheath (18) (please note that that dielectric is considered , comprising the following steps:
creating an incision of a first depth in the insulating sheath of the electrical cable whereby the first depth is the same as a thickness of the insulating sheath (Figure 1 and Para. 57 “insulation 18 …cut off”); 
creating a predetermined breaking point in the shielding foil through pressing in of at least one radially adjustable perforation tool through the incision produced in step of creating the incision (Figure 8 and Para. 51 “the screening film is exposed in the transition region between the cable cores, then the points 40 perforate the screening film 20 in the closing process”) until the perforation tool has reached a second depth, wherein the second depth corresponds to at least the thickness of the insulating sheath plus at least half of a thickness of the shielding foil (Figure 8); 
c. Tearing the shielding foil at the predetermined breaking point (Para. 20 “stripping jaws for pulling off the incised screening film); and 
d. Removing the shielding foil (Para. 20 “the incised screening film can be completely detached from the rest of the screening film remaining at the round cable”).
However,  if one argues that Dober fails to discuss a dielectric of the cable.
Numazawa shows a cable (w) having a dielectric around an inner conductor (Para. 72).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a dielectric around an inner conductor, as taught by Numazawa to the conductor of Dober, in order to support an electrostatic field while it is dissipating minimal energy in the form of heat. 
Regarding claim 8, the modified method of Dober teaches that step of creating the predetermined breaking point is repeated at least once after the perforation tool has been driven back (Para. 16) and has been rotated about the electrical cable by an adjustment angle (Paras. 50 and 57 of Dober).
If one argues that the method of Dober does not discuss repeating the creating the predetermined breaking point, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Dober to repeat the step of perforating for the predetermined breaking point, in order to allow the predetermined breaking point to have more perforations for easily tearing and removing the shielding foil. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al (US 2016/0322792) hereinafter Dober in view of Numazawa et al (US 2020/0076174) hereinafter Numazawa and Nakamura (US 8739657). 
Regarding claims 4-7, the modified method of Dober teaches the shielding foil comprises metal (Para. 2 “aluminum layer”) and a shielding braid (Para. 57 “screen film from …cable 10”) that is between the dielectric (see the modification above) and the shielding foil (20), however, Dober fails to discuss that the perforation tool is connected to means for detection of a contact with an electrically conductive object, and wherein the pressing in of the perforation tool is stopped as soon as a contact of the perforation tool with the shielding foil is detected.
Nakamura shows a wire stripper (Figure 11) that includes stripping blades (27) has a detector for detecting any contact with a core of an electric wire (W) as disclosed in the abstract.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of Dober to have a detector, as taught by Nakamura, in order to allow the blades to be properly cut and remove the foil. 
Regarding claim 6, the modified method of Dober teaches that a relative position of the perforation tool with respect to the longitudinal axis during the detection of a contact of the perforation tool with the shielding foil, is transmitted to an analysis device (53, Figure 11 of Nakamura).
Regarding claim 7, the modified method of Dober teaches that after detection of a contact with the shielding foil, the perforation tool is advanced radially by a predetermined value in a direction of the inner conductor of the electrical cable (Col. 8, lines 64-68 cont. Col. 9, lines 1-3“the stripping blades 27 can be used as a detection sensor to detect an impedance (including resistance, inductance, and capacitance) of the wire core 70 of the electric wire W, and thereby to be able to detect a wire core scratch with high precision under the same conditions for the electric wire cut to any length” that means the blades have to be advanced radially in a direction of the inner conductor of the electrical cable).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       12/15/2022